ORDER OF MULTIDISTRICT LITIGATION PANEL

                           Order Pronounced June 13, 2018


    THE MOTION FOR TRANSFER IN THE FOLLOWING MULTIDISTRICT
                  LITIGATION CASE IS GRANTED:


18-0358      IN RE TEXAS OPIOID LITIGATION

      Defendants Purdue Pharma L.P., et al. and McKesson Corporation, et al. joint
      motions to transfer under Rule 13 of the Texas Rules of Judicial Administration
      are granted. The panel will issue a second order at a later date naming the judge
      to whom the cases will be transferred.


                   Justice Brown delivered the opinion of the MDL Panel.